Title: Notes on Treasury Estimates for 1804, [ca. 10 October 1803]
From: Jefferson, Thomas
To: 


          
            
              ca. 10 Oct. 1803
            
          
          
            
              Resources
              
            
            
              Balance in the treasury Oct. 1. 1803. say
              5,888,000.
            
            
              Revenue of 5. quarters to Dec. 31. 1804 @ 10,400,000.
              13,000,000 
            
            
              Arrears of direct taxes & other sources
              150,000 
            
            
              Louisiana
              
                 200,000.
              
            
            
              
              19,238,000 
            
                     
            
              Demands in last
              
              
            
            
              In last quarter of 1803
              
              
              
            
            
              
               Balance due to 7,300,000 D. approprn.
              2,350,000 
              
            
            
              
               ¼ of last years estimate for other objects
              650,000.
              
            
            
              
               British paiment
              
                888,000 
              
              3,888,000 
            
            
              
              
              3,888,000 
              
            
            
              In 1804
              
              
            
            
              
               Annual approprn for debt
              7,300,000 
              
            
            
              
               2d. British paiment
              888,000 
              
            
            
             
               Civil estimate
              700,000.
              
              
            
            
             
               Foreign do.
              200,000.
              
              
            
            
              
               Army
              875,000 
              
              
            
            
              
               Navy
              
                800,000 
              
              2,575,000 
              
            
            
              
               British awards & treaty expenses
              150,000.
              
            
            
             
               1. year’s int. on Louisiana loan
              1,025,000.
              
            
            
              
               6. months on 1,750,000. Bank
              
                 98,000.
              
              12,036,000.
            
            
              
               Paiment of American claims 
              
                _________
              
              2,000,000 
            
            
              
              
              17,924,000 
              
            
            
             
               Arrears of direct tax and internal revenue
              500,000.
              <500,000>
            
            
              
               Balance in Treasury Dec. 31. 1804.
              
                 1,314,000 
              
              
                 1,314,000 
              
            
            
              
              
              1,814,000 
              
            
            
              
              
              ____________________
              19,238,000.
            
          
            
              Balance in the Treasury
              
              5,888,000 
            
            
               Arrears of direct tax & internal revenue 
              
              800,000 
            
            
              do. adv. pros claims &c.
              
              
                 150,000 
              
            
            
              
              
              6,838,000 
            
            
            
              American claims
              
              2,000,000 
            
            
              British paiments
              
              2,664,000 
            
            
              Do. awards & treaty exp.
              
              150,000 
            
            
              Maryland loan
              
              200,000 
            
            
              
              5,014,000.
              
            
            
               remain in treasury
              
              
                1,824,000
              
            
            
              ____________________
              6,838,000 
            
          
            
              Annual revenue.
              
            
            
               Impost
              10,070,000.
            
            
               Louisiana
              200,000.
            
            
               Postage
              30,000 
            
            
               Land
              
                 300,000 
              
            
            
              
              10,600,000
            
            
            
            
              Annual expenses
              
              
            
            
               Sinking fund
              
              8,100.000.
            
            
               Civil
              750,000.
              
            
            
               Foreign
              200,000 
              
            
            
               Army
              875,000 
              
            
            
               Navy
              
                675,000 
              
              
                2,500,000 
              
            
            
              
              
              10,600,000 
            
          
          
        